Citation Nr: 0731552	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for myeloproliferative 
disorder with myelofibrosis secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2004 rating determination by the above Regional Office 
(RO).  The veteran testified at a videoconference hearing in 
April 2007, before the undersigned Acting Veterans Law Judge.  
The Board requested a medical expert opinion from the 
Veterans Health Administration (VHA) to assist in the 
adjudication of the appeal.  The requested opinion was 
provided in July 2007.  The case is now ready for appellate 
review.

Pursuant to an April 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  He currently has myeloproliferative disorder with 
myelofibrosis; this condition was initially diagnosed many 
years after service.

3.  Medical evidence is in relative equipoise as to whether 
the veteran's myeloproliferative disorder with myelofibrosis 
was caused by exposure to Agent Orange in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
myeloproliferative disorder with myelofibrosis was incurred 
as the result of exposure to Agent Orange in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In view of the 
grant as to the issue of entitlement sought by the veteran in 
this case, there is no need for additional notice or 
development.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2007).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

The veteran served on active duty from April 1967 to May 
1972.  The record confirms he had active service in the 
Republic of Vietnam, from October 1967 to September 1968, and 
was presumptively exposed to herbicides during this period.  
For VA purposes, the term herbicide agent means a chemical in 
a herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2007).  Agent 
Orange is generally considered a herbicide agent.  

Myeloproliferative disorder with myelofibrosis was diagnosed 
in June 1990, 17 years after the veteran's separation from 
service.  The veteran's main contention is that during 
service, he was chronically exposed to herbicides containing 
benzene and that this exposure eventually caused this 
disorder.  While certain hematologic disorders are included 
among the listed disabilities under 38 C.F.R. § 3.309(e), 
myeloproliferative disorder is not.  Thus, the presumption 
afforded under 3.309(e) cannot provide the basis for a grant 
of service connection.  

Notwithstanding the fact that the veteran does not meet the 
above requirements, which would entitle him to presumptive 
service connection, he is not entirely precluded from 
establishing service connection for his disorder by way of 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d at 1042 (proof of direct service connection thus entails 
proof that exposure during service caused the malady that 
appears many years later).  In this regard, the Board finds 
that the evidence is at least in equipoise with regard to the 
veteran's claim for entitlement to service connection for 
myeloproliferative disorder with myelofibrosis.  

The veteran has submitted evidence which suggests an 
association between myeloproliferative disorder with 
myelofibrosis and exposure to chemicals, such as benzene.  He 
submitted articles which discuss the use of Agent Orange 
during the Vietnam War.  The articles indicate that Agent 
Orange was a 50-50 mix of two chemicals and that the combined 
product was mixed with kerosene or diesel fuel and dispersed 
by aircraft.  Other articles note that benzene is a volatile 
aromatic hydrocarbon which causes various types of leukemia, 
lymphoma and blood diseases, including myelofibrosis.  The 
greatest risk was to workers who use various petroleum 
solvents containing benzene such as painters, gasoline 
distribution workers, refinery workers, chemical workers, 
rubber workers, printers, newspaper pressworkers and shoe and 
leather workers.  The veteran submitted additional articles 
regarding herbicide exposure, benzene exposure, dioxins and 
the health risks associated with exposure to small amounts of 
chemical benzene.  

There is also a private medical opinion from a hematologist-
oncologist regarding the possible causative factors for the 
development of the veteran's blood disorder.  The physician 
noted the veteran's medical history was notable for exposure 
to hydrocarbon compound over an extended period of time, 
including Agent Orange and benzene, during military service 
with no prior hydrocarbon exposure outside of the military.  
The veteran acquired the disease in his late 30's, an age 
approximately a decade or more earlier than the median age of 
onset in patients, with no known environmental exposure to 
mutagenic agents.  The physician explained that hydrocarbons, 
as a class of compounds, are known to be highly mutagenic and 
capable of producing a wide range of DNA defects particularly 
in highly mitotically active tissue such as the bone marrow.  
He also noted that there was a very wide range of total 
exposure risk necessary to produce these DNA defects as well 
as a wide variance in individual susceptibility to these 
defects with regard to the subsequent development of 
neoplastic states.  The physician indicated that it was 
entirely possible for two individuals to receive 
substantially different exposures to the same compound 
resulting in completely different outcomes with regard to 
development of subsequent neoplastic states.  

The physician also noted the timing of the veteran's exposure 
in his late teens and early 20's to one or more of these 
compounds and the subsequent development of the disease 15 to 
20 years later is highly compatible with a cause and effect 
relationship.  He also indicated that there was no familial 
history of hematological disorder that would have predisposed 
the veteran to the development of this condition, nor was 
there any coexisting medical problem that would have 
predisposed him to the development of this condition.  The 
physician concluded that exposure to hydrocarbon-containing 
substances, in fairly concentrated amounts over protracted 
period of times, such as reported by the veteran, would have 
a compelling likelihood of being the causative agent of the 
premature onset of a hematological condition for which the 
veteran was otherwise not predisposed.  He also acknowledged 
that he had not been provided with a formal review of the 
veteran's entire hydrocarbon exposure during service.  

The veteran underwent VA examination in January 2007.  The VA 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of his service and post-service 
symptoms, reviewed clinical records, including the February 
2005 private medical opinion, and considered pertinent VA 
regulations.  The examiner noted that although Agent Orange-
related conditions describe specific hematologic and oncolgic 
conditions, agnogenic myeloid metaplasia or myelofibrosis was 
not one of them.  The examiner then concluded the issue could 
not be resolved without resorting to speculation.

During his videoconference hearing in April 2007 the veteran 
essentially reiterated previously submitted information 
concerning the extent of his disability and consistent with 
clinical findings obtained during VA examination.  

In July 2007, the Board solicited the opinion of a VA 
hematologist and oncologist.  The expert was asked to address 
the likelihood of a relationship between the veteran's 
current hematologic disorder and in-service herbicide an 
benzene exposure.  In rendering her opinion, the physician 
took into consideration the veteran's previous medical 
history, the extensive medical evaluations, and the veteran's 
history of Agent Orange and benzene exposure in Vietnam.  
Based on the evidence of record, the physician concluded that 
given the rarity of the disease, mainly in patients in their 
early 40s, and cases secondary to benzene exposure, it was 
likely that the veteran's hematologic disorder was related to 
Agent Orange exposure in Vietnam.  She further concluded that 
it was very likely that the veteran's hematologic disorder 
was related to exposure to benzene in Vietnam.  

The Board must rely on the objective medical evidence when 
making its decision.  see Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Therefore, given the veteran's presumed exposure 
to Agent Orange in service, and the recent 2007 VHA opinion, 
the evidentiary record is in equipoise regarding an existing 
relationship between the veteran's current myeloproliferative 
disorder with myelofibrosis and exposure to Agent Orange in 
service.  Thus, the Board determines that 38 C.F.R. § 3.102 
is for application in this instant case.  Accordingly, 
entitlement to service connection is warranted.  38 U.S.C.A. 
§ 5107 (West 2002).




ORDER

Entitlement to service connection for myeloproliferative 
disorder with myelofibrosis is granted.



____________________________________________
C. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


